            Case 8:21-cv-01927-CBD Document 1 Filed 07/30/21 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Southern Division)

WANDA L. VANDUZER,                            *

               Plaintiff,                     *

       v.                                     *       Civil Action No. _________________

MGM NATIONAL HARBOR, LLC,                     *       (State Court Case No. CAL21-05846)

               Defendant.                     *

*      *       *         *     *      *       *       *       *      *       *       *       *

                    DEFENDANT MGM NATIONAL HARBOR, LLC’S
                             NOTICE OF REMOVAL

       Defendant, MGM National Harbor, LLC (“MGMNH, LLC” or “Defendant”), by and

through its undersigned counsel, hereby notices the removal of this civil action to the United States

District Court for the District of Maryland, Southern Division, from the Circuit Court for Prince

George’s County, Maryland, Civil Case No. CAL21-05846. MGMNH, LLC removes this civil

action pursuant to 28 U.S.C. §§ 1332, 1441, 1446 and Local Rule 103.5 because the requisite

diversity of citizenship between Plaintiff and MGMNH, LLC exists, and the amount in controversy

exceeds $75,000, exclusive of interest and costs. In support of this Notice of Removal, MGMNH,

LLC states as follows:

                                           Background

       1.      On or about May 24, 2021, Plaintiff, Wanda L. Vanduzer (“Plaintiff” or “Ms.

Vanduzer”), filed this action against MGMNH, LLC in the Circuit Court for Prince George’s

County, styled as Wanda L. Vanduzer v. MGM National Harbor, LLC, Case No. CAL21-05846.

A copy of Plaintiff’s Complaint is attached hereto as Exhibit 1.
            Case 8:21-cv-01927-CBD Document 1 Filed 07/30/21 Page 2 of 5



       2.      MGMNH, LLC was served with a Writ of Summons, Civil Case Information

Report, and a copy of Plaintiff’s Complaint on July 6, 2021. A copy of the Writ of Summons and

the Civil Case Information Report for the original complaint are attached hereto as Exhibit 2 and

Exhibit 3, respectively.

       3.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)(1) because it has

been filed within thirty (30) days of service upon MGMNH, LLC of Plaintiff’s initial pleading.

See 28 U.S.C. § 1446(b).

                           Removal Based on Diversity Jurisdiction

       4.      Ms. Vanduzer is an individual residing at 7504 Temple Hill Road, Temple Hills,

MD, 20748. See Ex. 1 at p. 1. For the purposes of diversity, Plaintiff is a citizen of Maryland.

       5.      Plaintiff’s Complaint names MGMNH, LLC as the only defendant. See Ex. 1 at p.

1. As explained in more detail below, for diversity purposes, MGMNH, LLC is a citizen of the

States of Delaware and Nevada.

       6.      Limited liability companies do not have their own citizenship; instead the

citizenship of a limited liability company is determined by the citizenship of its corporate and

individual members and partners. See, e.g., Carden v. Arkoma Assocs., 494 U.S. 185, 195 (1990).

       7.      MGMNH, LLC has a sole member: MGM Resorts International.

       8.      A corporation is deemed to be a citizen of both the state(s) of its incorporation and

the state where it has its principal place of business. See 28 U.S.C. § 1332(c)(1).

       9.      MGM Resorts International is a corporation incorporated under the laws of the

State of Delaware, with a principal place of business in Las Vegas, Nevada, and thus is a citizen

of the States of Delaware and Nevada.




                                                 2
          Case 8:21-cv-01927-CBD Document 1 Filed 07/30/21 Page 3 of 5



        10.     Accordingly, for the purposes of diversity, MGMNH, LLC is a citizen of Delaware

and Nevada and there is complete diversity of citizenship between Plaintiff and Defendant.

        11.     The amount in controversy in this matter exceeds the sum of seventy-five thousand

dollars ($75,000), exclusive of interest and costs. See, e.g., Ex. 1 at p. 3.

        12.     Additionally, this Notice of Removal satisfies the unanimity rule of 28 U.S.C. §

1446(b)(2)(A) because MGMNH, LLC is the only Defendant to have been “properly joined and

served” as of the date of this removal.

        13.     As a result, this Court can properly exercise jurisdiction over this matter pursuant

to 28 U.S.C. § 1332.

                                          Removal Procedure

        14.     In accordance with 28 U.S.C. § 1446(d), a Notice of Filing of Notice of Removal,

along with a copy of this Notice of Removal, is being filed with the Circuit Court for Prince

George’s County, Maryland contemporaneously herewith. A copy of that Notice is attached hereto

as Exhibit 4. MGMNH, LLC has served all parties with a copy of the Notice of Removal by first

class mail, postage prepaid.

        15.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 103.5(a), true and legible copies

of all process, pleadings, papers, and Orders which have been served upon MGMNH, LLC in this

matter are attached hereto as Exhibits 1, 2, 3, and 4.

        16.     Furthermore, pursuant to Local Rule 103.5(a), within thirty (30) days after the filing

of this Notice of Removal, MGMNH, LLC will file true and legible copies of all other papers, if

any, then on file in the state court, together with a certification from counsel that all filings in the

state court action have been filed in the United States District Court for the District of Maryland.




                                                   3
          Case 8:21-cv-01927-CBD Document 1 Filed 07/30/21 Page 4 of 5



       17.     By filing this Notice of Removal, MGMNH, LLC does not waive, and hereby

expressly reserves, any and all defenses to which it may be entitled.

       WHEREFORE, based upon the foregoing allegations in this Notice of Removal,

Defendant, MGM National Harbor, LLC, hereby removes this action to the United States District

Court for the District of Maryland, Southern Division.

                                             Respectfully submitted,


                                             /s/ Michael J. Halaiko
                                             Michael J. Halaiko, Esq. (No. 27650)
                                             Bryan Gales, Esq. (No. 19671)
                                             NELSON MULLINS RILEY & SCARBOROUGH LLP
                                             100 South Charles Street, Suite 1600
                                             Baltimore, Maryland 21201
                                             Phone: (443) 392-9400
                                             Fax: (443) 392-9499
                                             mike.halaiko@nelsonmullins.com
                                             bryan.gales@nelsonmullins.com

                                             Attorneys for Defendant




                                                 4
            Case 8:21-cv-01927-CBD Document 1 Filed 07/30/21 Page 5 of 5



                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of July, 2021, a copy of the foregoing

Defendant MGM National Harbor, LLC’s Notice of Removal was served via CM/ECF to all

parties of record and sent via first class mail, postage-prepaid to all parties and/or their counsel as

follows:

           Alison M. Heurich
           LAW OFFICE OF JAMES E. FARMER, LLC
           3475 Leonardtown Road, Suite 200
           Waldorf, MD 20601

           Attorney for Plaintiff


                                               /s/Michael J. Halaiko
                                               Michael J. Halaiko, Esq




                                                  5
